                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

SEBASTIAN L. ECCLESTON,

           Petitioner,

vs.                                                                           No. 19-cv-538 RB-CG


UNITED STATES OF AMERICA,

           Respondent.


                              MEMORANDUM OPINION AND ORDER

           Before the Court is Sebastian Eccleston’s pro se Motion to Redress Manifest Injustice.

(Doc. 2.) In the same Motion, he also seeks leave to proceed in forma pauperis. (Id. at 1.) Eccleston

has been challenging his federal carjacking sentence for the past 16 years. After failing to obtain

relief on direct appeal and under each habeas statute (28 U.S.C. §§ 2241, 2254, and 2255), he now

asks the Court to use its equitable powers to correct his federal sentence. Having carefully reviewed

the Motion and Eccleston’s prior cases, the Court finds no relief is available.

      I.       Background

           In 1996, Eccleston pled guilty to carjacking in violation of 18 U.S.C. § 2119(1), using and

carrying a firearm during and in relation to a crime of violence in violation of 18 U.S.C. § 924(c),

interference with commerce by threat or violence against the victim in violation of 18 U.S.C. §

1951(a), and carrying a sawed-off shotgun in relation to interference with commerce in violation

of 18 U.S.C. 924(c). (CR Docs. 34; 88.) 1 The Court (Hon. Leroy Hansen) sentenced Eccleston to

417 months of imprisonment. (CR Doc. 88.) Judgment on the conviction and sentence was entered



1
    All “CR Doc.” references are to the related criminal case, 95-cr-00014.
on November 12, 1996. (Id.) The Tenth Circuit Court of Appeals affirmed the conviction and

sentence on December 17, 1997. (CR Doc. 92); United States v. Eccleston, 132 F.3d 43 (10th Cir.

1997).

         On May 4, 2001, Eccleston filed his first motion to vacate or correct sentence pursuant to

28 U.S.C. § 2255. (CR Doc. 93); Eccleston v. United States, 01-CV-00500-LH-WD. Eccleston

argued his federal sentences should run concurrently with his state sentence for murder. The Court

dismissed his federal § 2255 motion because it was barred by the one-year statute of limitations.

(CR Doc. 96.) In 2003, Eccleston attempted to raise the same concurrent-sentence argument in a

28 U.S.C. § 2254 habeas petition. See Eccleston v. Master, 03-cv-00406 BB-DJS. However, that

proceeding was also dismissed as time-barred. (Docs. 19; 21 in 03-cv-00406 BB-DJS.)

         Between 2009 and 2014, Eccleston filed at least five petitions in the Tenth Circuit seeking

permission to file a second or successive § 2255 motion. See In re Eccleston, No. 09-2022 (10th

Cir. Jan. 23, 2009); In Re Eccleston, No. 10-2231 (10th Cir. Oct. 26, 2010); In re: Sebastian L.

Eccleston, No. 10-2256 (10th Cir. Nov. 30, 2010); In re: Eccleston, No. 11-2215 (10th Cir. Nov.

1, 2011); In re Eccleston, No. 14-2092 (10th Cir. June 5, 2014). Some motions were construed

under 28 U.S.C. § 2241, see, e.g., No. 09-2022, but regardless of the construction, each motion was

denied. Id. Eccleston also filed various motions in this Court under § 2255 and 18 U.S.C. § 3582.

(CR Docs. 212; 218; 252.) To date, the Court has refused to alter his sentence. (CR Doc. 255.)

         Eccleston filed the instant Motion on June 11, 2019. (Doc. 1.) He acknowledges his prior §

2255 proceedings were unsuccessful and seeks equitable relief from his federal sentence. (Doc. 2

at 3–4, 13.) The Court construes the Motion under 28 U.S.C. § 2241, which is the catch-all habeas




                                                  2
statute for alleged wrongs that are incapable of redress under other provisions of the law. 2 See

Caravalho v. Pugh, 177 F.3d 1177, 1178 (10th Cir. 1999). The Court also grants Eccleston’s

request to proceed in forma pauperis and waives the filing fee, and the matter is ready for initial

review.

    II.      Discussion

          Eccleston asks the Court to use its “equitable powers to undo . . . manifest injustice.” (Doc.

2 at 8.) Specifically, he seeks to vacate his guilty plea and/or correct his federal carjacking sentences

so that they run concurrent with his state murder sentence. Eccleston’s request fails as a matter of

law. District courts do “not have inherent power to resentence defendants” or correct criminal

judgments. United States v. Blackwell, 81 F.3d 945, 949 (10th Cir. 1996). The Court can only

“modify a Defendant’s sentence [or judgment] . . . in specified instances where Congress has

expressly granted the court jurisdiction to do so.” Id. Eccleston has already exhausted his avenues

for statutory relief by filing motions under every habeas statute (28 U.S.C. § 2241, 2254, and 2255)

and 18 U.S.C. § 3582.3 Accordingly, this Court lacks jurisdiction to “resentence [Eccleston] based

upon [any] desire to prevent a manifest injustice.” United States v. Green, 405 F.3d 1180, 1184

(10th Cir. 2005).

          Eccleston also appears to seek relief from all prior rulings under Federal Rule of Civil



2
 The construction of Eccleston’s petition is academic and does not change the outcome of this case. As
discussed below, the Court cannot run his sentences concurrently under any theory or statute.
3
 Although Eccleston exhausted every statutory avenue to argue that his state and federal sentence should
run concurrently, he recently had some success with a different argument. After Eccleston filed the instant
proceeding, the Tenth Circuit granted permission to pursue successive § 2255 relief from his firearm
conviction under United States v. Davis, 139 S. Ct. 2319 (2019). (See Docs. 299; 304 in 95-cr-0014.)
Eccleston filed a counseled Davis motion on December 20, 2019, which is still pending. This ruling has no
impact on that proceeding.

                                                    3
Procedure 60(b)(6). (Doc. 2 at 17.) Rule 60(b)(6) contains a catchall clause allowing Courts to

correct prior civil judgments (including habeas rulings) for “any . . . reason that justifies relief.”

However, Rule 60(b)(6) relief is “extraordinary,” “difficult to attain,” and only “appropriate . . .

when it offends justice to deny such relief.” Zurich N. Am. v. Matrix Serv., Inc., 426 F.3d 1281,

1289, 1293 (10th Cir. 2005). Setting aside the fact that this Court cannot vacate multiple rulings by

the Tenth Circuit, there is clearly no injustice in this case. Eccleston is convinced that his state and

federal sentences should have run concurrently based on his own subjective belief at the time of

the plea. However, as the Tenth Circuit repeatedly explained: “the federal government did not

promise, either in the draft of the negotiated plea agreement or in the final plea agreement, that

. . . Eccleston’s federal sentence would run concurrently with the state sentence, nor did it promise

where he would serve his sentences.” Eccleston v. United States, 08-cv-1079 LH-LAM (Doc. 11)

(quoting United States v. Eccleston, 521 F.3d 1249, 1251 (10th Cir), cert. denied, 129 S. Ct. 430

(2008)). Although his “state sentence provides for concurrent service of the federal and state

sentences, the state court’s decision cannot alter the federal-court sentence, which runs

consecutively to, not concurrently with, the state sentence.” Id. Rule 60(b)(6) relief is therefore not

available in this case.

        For these reasons, the Court will dismiss the Motion and this civil case without prejudice.

To the extent necessary, the Court will also deny a certificate of appealability under Habeas Corpus

Rule 11, as this Order is not reasonably debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(certificate of appealability can only issue in a habeas proceeding where petitioner “demonstrates

that reasonable jurists would find the district court’s assessment . . . debatable or wrong”).

        IT IS ORDERED that Eccleston’s request to proceed in forma pauperis is GRANTED;


                                                   4
and any filing fee is WAIVED.

       IT IS FURTHER ORDERED that Eccleston’s Motion to Redress Manifest Injustice (Doc.

1) is DISMISSED WITHOUT PREJUDICE; a certificate of appealability is denied; and the

Court will enter a separate judgment resolving the civil case.




                                             ________________________________
                                             ROBERT C. BRACK
                                             SENIOR U.S. DISTRICT JUDGE




                                                 5
